DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 6/9/2022, with respect to the 35 U.S.C. 102 rejections of claims 1 and 10 have been fully considered and are persuasive insofar as “Lenz I does not disclose operating the gradient coil 8 by switching those pairs of switches on and off in alternating fashion, as claimed” as stated by applicant at page 10 of the arguments.  The 35 U.S.C. 102 rejections claims 1 and 10 have been withdrawn. 

Applicant's arguments filed 6/9/2022, see pages 9-12, with respect to the 35 U.S.C. 102 rejection of claim 6 has been fully considered but is not persuasive.  Applicant argues in connection with Lenz I, for example “it is unclear how output drivers for producing modulator signals are the same as power drivers used to switch switching elements” and “claim 1 requires that the power drivers are inverting and non-inverting, not that modulator signals are inverting and non-inverting”.  See arguments, page 11.  These arguments are not persuasive, as Lenz I discloses that “the switch-mode output stage 4 in the present example comprises four switches S1, S2, S3, S4, which can be switched or driven by way of modulator signals MS1, MS2, MS3, MS4 generated by the modulator 3” (Lenz 1, e.g., paragraph 116).  The rejections of claims 6-9 is therefore maintained as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2019/0137580 to Lenz et al. (Lenz I).

	Regarding claim 6, Lenz I discloses a magnetic resonance (MR) system comprising:
	a system controller (Lenz I, e.g., Figs. 1-4 and paragraphs 116-137, gradient amplifier 1 has at least one output stage connectable to gradient coil 8 and has four switching elements S1-S4 connected to one another in a H-bridge configuration that are switched by respective power drivers of modulator 3; system controller in the form of regulator 2 and/or control device 12); and
	a gradient power amplifier (Lenz I, e.g., Figs. 1-4 and paragraphs 116-137, gradient amplifier 1 has at least one output stage connectable to gradient coil 8 and has four switching elements S1-S4 connected to one another in a H-bridge configuration that are switched by respective power drivers of modulator 3),
	wherein the gradient power amplifier comprises:
		at least one output stage that is connectable to a gradient coil (Lenz I, e.g., Figs. 1-4 and paragraphs 116-137, gradient amplifier 1 has at least one output stage connectable to gradient coil 8 and has four switching elements S1-S4 connected to one another in a H-bridge configuration that are switched by respective power drivers of modulator 3); and
		four switching elements connected to one another as an H-bridge that are switched by respective power drivers (Lenz I, e.g., Figs. 1-4 and paragraphs 116-137, gradient amplifier 1 has at least one output stage connectable to gradient coil 8 and has four switching elements S1-S4 connected to one another in a H-bridge configuration that are switched by respective power drivers of modulator 3), and
	wherein the switching elements attached to a common first pole of a voltage supply are configured to be switched by non-inverting power drivers (Lenz I, e.g., Fig. 4 and paragraph modulator signals MS1 and MS3 for controlling switches S1 and S3; modulator 17 necessarily includes output drivers for producing MS1 and MS3; note that MS1 and MS3 are not inverted, whereas MS2 and MS 4 are inverted), and
	wherein the switching elements attached to a common second pole of the voltage supply are configured to be switched by inverting power drivers (Lenz I, e.g., Fig. 4 and paragraph modulator signals MS1 and MS3 for controlling switches S1 and S3; modulator 17 necessarily includes output drivers for producing MS1 and MS3; note that MS1 and MS3 are not inverted, whereas MS2 and MS 4 are inverted).

	Regarding claim 7, Lenz I discloses in Fig. 3, for example:
	wherein the four switching elements are in the form of bipolar transistors
	wherein the MR system further comprises four diodes,
	wherein a collector terminal of a first switching element of the four switching elements is attached to the common first pole and an emitter terminal of the first switching element is attached to a collector terminal of a second switching element of the four switching elements,
	wherein an emitter terminal of the second switching element is attached to the common second pole,
	wherein a center terminal between the first switching element and the second switching element is connected to a center terminal of a series connection of a first diode of the four diodes and a second diode of the four diodes,
	wherein a cathode terminal of the first diode is attached to a positive pole,
	wherein an anode terminal of the second diode is attached to a negative pole, wherein a collector terminal of a third switching element of the four switching elements is attached to the common first pole, and an emitter terminal of the third switching element is attached to a collector terminal of a fourth switching element of the four switching elements,
	wherein an emitter terminal of the fourth switching element is attached to the common second pole,
	wherein a center terminal between the third switching element and the fourth switching element is connected to a center terminal of a series connection of a third diode of the four diodes and a fourth diode of the four diodes,
	wherein a cathode terminal of the third diode is attached to the positive pole, and
	wherein an anode terminal of the fourth diode is attached to the negative pole,
with switches S1-S4 being bipolar transistors and corresponding to first through fourth switching elements, respectively, with diodes 5 connected across each of switches S1-S4 corresponding to first through fourth diodes, respectively.

	Regarding claim 9, Lenz I discloses wherein at least one gradient coil is attached to an output of the output stage that is connected to the center terminals between the first switching element and the second switching element and between the first diode and the second diode, and is attached to an output of the output stage that is connected to the center terminals between the third switching element and the fourth switching element and between the third diode and the fourth diode (Lenz I, e.g., Fig. 3, gradient coil 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz I in view of US 2009/0026840 to Lenz (Lenz II).

	Regarding claim 8, Lenz I is not relied upon as explicitly disclosing wherein the four switching elements are normal-blocking N-channel IGBTs.  In related art, Lenz II discloses in connection with a H-bridge configuration that the four switching elements may be npn bipolar transistors, MOSFETs, or IGBTs, for example (Lenz II, e.g., paragraph 22).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the four switching elements are normal-blocking N-channel IGBTs does not patentably define over Lenz I in view of Lenz II.

Allowable Subject Matter
Claims 1-5 and 10-14 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863